DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN ANTENNA SYSTEM AND ELECTRONIC DEVICE THEREOF WHICH DYNAMICALLY ADJUST OUTPUT POWER OF AN ANTENNA.

Claim Objections
Claim 10 objected to because of the following informalities:  line 1 recites, “the electronic device according to claim 9”, it should be corrected “the antenna system according to claim 9”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  line 1 recites, “the electronic device according to claim 10”, it should be corrected “the antenna system according to claim 9”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  line 1 recites, “the electronic device according to claim 11”, it should be corrected “the antenna system according to claim 9”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  line 1 recites, “the electronic device according to claim 12”, it should be corrected “the antenna system according to claim 9”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  line 1 recites, “the electronic device according to claim 9”, it should be corrected “the antenna system according to claim 9”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeo et al. (US 20200194928, hereinafter “Yeo”).
Regarding claim 1, Yeo discloses,
 	An electronic device (electronic device 101 in Fig. 1 and Fig. 3), comprising: 
 	“an antenna (Referring to FIG. 3, the electronic device 101 may include an antenna 301)”; 
 	“a system circuit board (i.e., combination of PCB 340 and PCB 345, as shown in Fig. 3)”; 
 	“a conducting circuit  disposed on the system circuit board (i.e., electrical path that connects PCB 340 and PCB 345 using connector 309 and 313, as shown in Fig. 3) and electrically connected to the antenna (the signal processed by the RFIC 317 may be provided to the antenna 301 via the matching circuit 305 through the electrical path 311 and may be output to the outside through the antenna 301, Fig. 3 and [0064])”; 
 	“a sensor (Fig. 3; sensor circuit 321) disposed on the system circuit board (the sensor circuit 321 may be disposed in a first printed circuit board (PCB) 340, Fig. 3 and [0081]) and electrically connected to the conducting circuit (the sensor circuit 321 may measure a second capacitance value seen in a second direction 329 from a second node 327 connected to the first connector 309 in order to identify the state of a connection between the first connector 309 and the electrical path 311 and the state of a connection between the second connector 313 and the electrical path 311, Fig. 3 and [0074])”; 
 	“a wireless radio frequency module disposed on the system circuit board (the RFIC 317 may be disposed in a second PCB 345, Fig. 3 and [0081]) and connected to the antenna via the conducting circuit (the signal processed by the RFIC 317 may be provided to the antenna 301 via the matching circuit 305 through the electrical path 311 and may be output to the outside through the antenna 301, [0064])”; and 
 	“a processor (Fig. 3; 319) disposed on the system circuit board (the processor 319 may be disposed in a second PCB 345, Fig. 3 and [0081]) and electrically connected to the sensor and the wireless radio frequency module (In certain embodiments, the processor 319 may be electrically connected to the RFIC 317. In certain embodiments, the processor 319 may be electrically connected to the sensor circuit 321, Fig. 3 and [0071]), wherein the sensor generates and transmits a sensing signal to the processor (the processor 319 may receive the information about the first capacitance value from the sensor circuit 321, [0073]-[0075]) according to a change of a proximity distance between an object and the antenna (The first capacitance value may be changed by approach of an external object (e.g., a user's body part) into a certain proximity to the antenna 301, [0102]), the processor dynamically adjusts output power of the wireless radio frequency module according to a sensing signal (the processor 319 may control the strength of a signal output through the antenna 301 or the power of the signal on the basis of the information about the first capacitance value. For example, the processor 319 may determine whether the first capacitance value is within a reference range in order to identify whether the electronic device 101 or the housing of the electronic device 101 is in contact with the user's body part. For example, when it is determined that the first capacitance value is within the reference range, the processor 319 may adjust the strength of the signal to be lower than a reference strength, [0077]-[0079]).”
Regarding claim 6, Yeo discloses,
“wherein the antenna is electrically connected to the conducting circuit via a coaxial cable (a coaxial cable (e.g., the electrical path 311) configured to be electrically connected to the first connector and the second connector, Fig. 3 and [0145]).”
Regarding claim 7, Yeo discloses,
“wherein the wireless radio frequency module is electrically connected to the conducting circuit via a coaxial cable (a coaxial cable (e.g., the electrical path 311) configured to be electrically connected to the first connector and the second connector, Fig. 3 and [0145]).”
Regarding claim 9, Yeo discloses,
 	An antenna system, electrically connected to a processor (the antenna 301 may be used to transmit a signal to an external electronic device, or receive a signal the external electronic device. In certain embodiments, the signal transmitted to the external electronic device through the antenna 301 may be a signal generated by the processor 319 and processed by the RFIC 317, [0064]), the antenna system comprising: 
 	“an antenna (Referring to FIG. 3, the electronic device 101 may include an antenna 301)”; 
“a sensor (Fig. 3; sensor circuit 321), electrically connected to the antenna (the sensor circuit 321 may be connected with the antenna 301 through a first path 325, Para. [0073]), the sensor is electrically connected to the processor (In certain embodiments, the processor 319 may be electrically connected to the sensor circuit 321, Fig. 3 and [0071])”; and 
“a wireless radio frequency module electrically connected to the antenna (the signal processed by the RFIC 317 may be provided to the antenna 301 via the matching circuit 305 through the electrical path 311 and may be output to the outside through the antenna 301, [0064]) and the processor (In certain embodiments, the processor 319 may be electrically connected to the RFIC 317, Fig. 3 and [0071] ”; 
“wherein the sensor generates and transmits a sensing signal to the processor according to a change of a proximity distance between an object and the antenna (The first capacitance value may be changed by approach of an external object (e.g., a user's body part) into a certain proximity to the antenna 301, [0102]), the processor dynamically adjusts an output power of the wireless radio frequency module according to a sensing signal (the processor 319 may control the strength of a signal output through the antenna 301 or the power of the signal on the basis of the information about the first capacitance value. For example, the processor 319 may determine whether the first capacitance value is within a reference range in order to identify whether the electronic device 101 or the housing of the electronic device 101 is in contact with the user's body part. For example, when it is determined that the first capacitance value is within the reference range, the processor 319 may adjust the strength of the signal to be lower than a reference strength, [0077]-[0079]).”
Regarding claim 14, Yeo discloses,
“wherein the processor (Fig. 3; 319) disposed on the system circuit board (the processor 319 may be disposed in a second PCB 345, Fig. 3 and [0081]) , and the sensor and the wireless radio frequency module are disposed on the system circuit board (the sensor circuit 321 may be disposed in a first printed circuit board (PCB) 340, Fig. 3; [0081] and the signal processed by the RFIC 317 may be provided to the antenna 301 via the matching circuit 305 through the electrical path 311 and may be output to the outside through the antenna 301, [0064]).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, and further in view of Amm et al. (US20110012793, hereinafter “Amm”).
	Regarding claim 2, Yeo discloses everything claimed as applied above (see claim 1), however Yeo does not disclose, “wherein the sensor is a capacitive inductor, the capacitive inductor is electrically connected to the antenna via a capacitor element, and the capacitive inductor generates the sensing signal according to a change of a capacitance of the capacitor element.”
	In the same field of endeavor, Amm discloses, “wherein the sensor is a capacitive inductor (In the example of FIG. 10, signal detector 132 includes a capacitance-to-digital converter (CDC) 136 that is connected to electrode layers 66A and 66B through respective inductors L2 and L1, [0080]-[0084]), the capacitive inductor is electrically connected to the antenna via a capacitor element (Capacitances that are associated with a capacitive sensor configuration that uses a two-layer sensor electrode are showing in FIG. 10, [0080]-[0084]), and the capacitive inductor generates the sensing signal according to a change of a capacitance of the capacitor element (When external object 87 is in proximity to sensor electrode 66 (when a user places device 10 on the user's lap so that antenna resonating element 68 and other structures in antenna 26 are close to the user's leg), capacitance-to-digital converter (CDC) 136 can output a correspondingly high capacitance value. Storage and processing circuitry 16 can analyze the capacitance signal from capacitance-to-digital converter 136 and can take appropriate action, FIG. 10, [0080]-[0084]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Yeo by specifically providing wherein the sensor is a capacitive inductor, the capacitive inductor is electrically connected to the antenna via a capacitor element, and the capacitive inductor generates the sensing signal according to a change of a capacitance of the capacitor element, as taught by Amm for the purpose of reducing the size of components that are used in mobile devices while providing enhanced functionality [0024]. 
	Regarding claim 8, Yeo discloses everything claimed as applied above (see claim 1), further Yeo discloses, “wherein the electronic device further includes a casing to accommodate the system circuit board (An electronic device according to certain embodiments may include: a housing, a first printed circuit board (PCB) disposed in the housing and to including a first connector and a grip sensor, a second PCB disposed separate from the first PCB and including a second connector, an electrical path electrically coupled to the first connector and the second connector, at least one antenna forming part of the housing or disposed within the housing, [0007])”. 
However Yeo does not disclose, “the antenna is disposed at an inner surface of a side of the casing.”
In the same field of endeavor, Amm discloses, “the antenna is disposed at an inner surface of a side of the casing (An antenna window such as antenna window 58 may be formed in housing 12. Antenna structures for device 10 may be formed in the vicinity of antenna window 58, Fig. 1 and [0035]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Yeo by specifically providing the antenna is disposed at an inner surface of a side of the casing, as taught by Amm for the purpose of reducing the size of components that are used in mobile devices while providing enhanced functionality [0024]. 
 	Regarding claim 10, Yeo discloses everything claimed as applied above (see claim 9), however Yeo does not disclose, “wherein the sensor is a capacitive inductor, the capacitive inductor is electrically connected to the antenna via a capacitor element, and the capacitive inductor generates the sensing signal according to a change of a capacitance of the capacitor element.”
	In the same field of endeavor, Amm discloses, “wherein the sensor is a capacitive inductor (In the example of FIG. 10, signal detector 132 includes a capacitance-to-digital converter (CDC) 136 that is connected to electrode layers 66A and 66B through respective inductors L2 and L1, [0080]-[0084]), the capacitive inductor is electrically connected to the antenna via a capacitor element (Capacitances that are associated with a capacitive sensor configuration that uses a two-layer sensor electrode are showing in FIG. 10, [0080]-[0084]), and the capacitive inductor generates the sensing signal according to a change of a capacitance of the capacitor element (When external object 87 is in proximity to sensor electrode 66 (when a user places device 10 on the user's lap so that antenna resonating element 68 and other structures in antenna 26 are close to the user's leg), capacitance-to-digital converter (CDC) 136 can output a correspondingly high capacitance value. Storage and processing circuitry 16 can analyze the capacitance signal from capacitance-to-digital converter 136 and can take appropriate action, FIG. 10, [0080]-[0084]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Yeo by specifically providing wherein the sensor is a capacitive inductor, the capacitive inductor is electrically connected to the antenna via a capacitor element, and the capacitive inductor generates the sensing signal according to a change of a capacitance of the capacitor element, as taught by Amm for the purpose of reducing the size of components that are used in mobile devices while providing enhanced functionality [0024]. 


 	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo,  in view of Amm and further in view of HSU et al. (US 20140002305, hereinafter “Hsu”).
 	Regarding claim 3, the combination of Yeo and Amm discloses everything claimed as applied above (see claim 2), however the combination of Yeo and Amm does not disclose, “wherein the processor outputs a power setting parameter to the wireless radio frequency module according to a sensing signal and an induction comparison table, and the processor dynamically adjusts the output power of the wireless radio frequency module according to the power setting parameter.”
	In the same field of endeavor, Hsu discloses, “wherein the processor outputs a power setting parameter to the wireless radio frequency module according to a sensing signal and an induction comparison table (A patch-based proximity sensor having a capacitance and/or inductance that varies based on a proximity of an animate body, a sense circuit to sense the capacitance and/or inductance, and a control system to compare one or more sensed values to one or more thresholds, and to selectively enable/disable one or more antennas based on the comparisons, Fig. 7, Fig. 8 and [0069]-[0091]), and the processor dynamically adjusts the output power of the wireless radio frequency module according to the power setting parameter (The threshold may correspond to a desired/permitted minimum distance between an antenna and an animate body, and/or a desired/permitted maximum electromagnetic energy exposure to the animate body. A multi-layer module may include one or more patch-based proximity sensors and one or more patch-antennas. Multiple antennas may be individually controllable based on corresponding proximity measures, Fig. 7, Fig. 8 and [0069]-[0091]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Yeo and Amm  by specifically providing wherein the processor outputs a power setting parameter to the wireless radio frequency module according to a sensing signal and an induction comparison table, and the processor dynamically adjusts the output power of the wireless radio frequency module according to the power setting parameter, as taught by Hsu for the purpose of providing a patch-based proximity sensor in a relatively little space, and which may be configured to detect an animate body proximate to an antenna with little or no impact on antenna performance [0022]. 
	Regarding claim 11, the combination of Yeo and Amm discloses everything claimed as applied above (see claim 10), however the combination of Yeo and Amm does not disclose, “wherein the processor outputs a power setting parameter to the wireless radio frequency module according to a sensing signal and an induction comparison table, and the processor dynamically adjusts the output power of the wireless radio frequency module according to the power setting parameter.”
	In the same field of endeavor, Hsu discloses, “wherein the processor outputs a power setting parameter to the wireless radio frequency module according to a sensing signal and an induction comparison table (A patch-based proximity sensor having a capacitance and/or inductance that varies based on a proximity of an animate body, a sense circuit to sense the capacitance and/or inductance, and a control system to compare one or more sensed values to one or more thresholds, and to selectively enable/disable one or more antennas based on the comparisons, Fig. 7, Fig. 8 and [0069]-[0091]), and the processor dynamically adjusts the output power of the wireless radio frequency module according to the power setting parameter (The threshold may correspond to a desired/permitted minimum distance between an antenna and an animate body, and/or a desired/permitted maximum electromagnetic energy exposure to the animate body. A multi-layer module may include one or more patch-based proximity sensors and one or more patch-antennas. Multiple antennas may be individually controllable based on corresponding proximity measures, Fig. 7, Fig. 8 and [0069]-[0091]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Yeo and Amm  by specifically providing wherein the processor outputs a power setting parameter to the wireless radio frequency module according to a sensing signal and an induction comparison table, and the processor dynamically adjusts the output power of the wireless radio frequency module according to the power setting parameter, as taught by Hsu for the purpose of providing a patch-based proximity sensor in a relatively little space, and which may be configured to detect an animate body proximate to an antenna with little or no impact on antenna performance [0022]. 

Allowable Subject Matter
Claims 4, 5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, The following is a statement of reasons for the indication of allowable subject matter:  
 The closest prior arts, Yeo, Amm and Hsu, whether taken alone or combination, do not teach or suggest the following novel features:
“The electronic device  wherein a sensing signal is an inductance value, the induction comparison table at least includes two inductance value ranges and the power setting parameters corresponding to the two inductance value ranges”, in combination with the other limitations of claims 1-3. 
Claim 5 is allowed as those inherit the allowable subject matter from claim 4.
Regarding claim 12, The following is a statement of reasons for the indication of allowable subject matter:  
 The closest prior arts, Yeo, Amm and Hsu, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein a sensing signal is an inductance value, the induction comparison table at least includes two inductance value ranges and the power setting parameters corresponding to the two inductance value ranges”, in combination with the other limitations of claims  9-11. 
Claim 13 is allowed as those inherit the allowable subject matter from claim 12.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20200021029: A communication device comprises a plurality of antennas, a sensing unit, a plurality of radio frequency circuits, and a sensing module. The sensing unit is electrically connected to the ground through at least one grounding capacitor, and the sensing unit is further configured to isolate and be coupled to each antenna. Each the radio frequency circuit is electrically connected to the corresponding each antenna. 
 	US 20190348762: The antenna apparatus  has a radiator  which receives and transmits a radio frequency signal. A first impedance control circuit  is electrically connected to the radiator and transmits the radio frequency signal. A second impedance control circuit  is comprised of an impedance matching circuit (141) whose first end is electrically connected to the radiator. The impedance matching circuit is configured to adjust impedance matching of the radiator and transmit a sensing signal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641